               Case 2:18-cv-00466-RSL Document 39 Filed 03/08/19 Page 1 of 3




 1                                                                HONORABLE ROBERT S. LASNIK

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10   JESSE WESLEY,                                       NO. 2:18-cv-00466-RSL

11                                  Plaintiff,           NOTICE OF NON-OPPOSITION TO
                                                         DEFENDANTS’ MOTION FOR
12          vs.                                          PROTECTIVE ORDER RELATING TO
                                                         RULE 30(B)(6) DEPOSITION OF
13   CBS RADIO SERVICES, INC., a foreign                 DEFENDANT CBS RADIO STATIONS,
     corporation, CBS RADIO STATIONS, INC., a            INC.
14   foreign corporation, MICHAEL FASHANA and
     his community property, and CINDY        NOTE ON MOTION CALENDAR:
15   JOHNSON and her community property,      FRIDAY, MARCH 8, 2019

16                                  Defendants.

17
            Defendants CBS Radio Services, Inc., CBS Radio Stations, Inc., Michael Fashana, and
18
     Cindy Johnson (“Defendants”), through their undersigned counsel of record, Gordon Rees Scully
19
     Mansukhani, LLP, hereby provide this Court with Notice that the Plaintiff has failed to file a
20
     Response or Opposition to Defendants’ Motion for Protective Order relating to Rule 30(b)(6)
21
     Deposition of Defendant CBS Radio Stations, Inc. Based on the arguments in the Motion, and
22
     Plaintiff’s failure to file an Opposition thereto, Defendants’ respectfully request that their Motion
23
     for Protective Order be granted. See LCR 7(b)(2).
24
     ///
25
                                                                          GORDON REES SCULLY
     REPLY IN SUPPORT OF DEFENDANTS’ MOTION                               MANSUKHANI, LLP
     FOR PROTECTIVE ORDER RELATING TO RULE                                701 5th Avenue, Suite 2100
     30(B)(6) DEPOSITION OF DEFENDANT CBS RADIO                           Seattle, WA 98104
     STATIONS, INC. – 1                                                   Telephone: (206) 695-5115
     Cause No. 2:18-cv-00466-RSL                                          Facsimile: (206) 689-2822
             Case 2:18-cv-00466-RSL Document 39 Filed 03/08/19 Page 2 of 3




 1         Dated: March 8, 2019.                  GORDON REES SCULLY
                                                  MANSUKHANI, LLP
 2
                                                  By:   /s/ David W. Silke
 3                                                      David W. Silke, WSBA #23761
                                                        Goldie A. Davidoff, WSBA #53387
 4                                                      Attorneys for Defendants
                                                        Gordon Rees Scully Mansukhani, LLP
 5                                                      701 5th Avenue, Suite 2100
                                                        Seattle, WA 98104
 6                                                      Phone: (206) 695-5115
                                                        Fax: (206) 689-2822
 7                                                      Email: dsilke@grsm.com
                                                        Email: gdavidoff@grsm.com
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                 GORDON REES SCULLY
     REPLY IN SUPPORT OF DEFENDANTS’ MOTION                      MANSUKHANI, LLP
     FOR PROTECTIVE ORDER RELATING TO RULE                       701 5th Avenue, Suite 2100
     30(B)(6) DEPOSITION OF DEFENDANT CBS RADIO                  Seattle, WA 98104
     STATIONS, INC. – 2                                          Telephone: (206) 695-5115
     Cause No. 2:18-cv-00466-RSL                                 Facsimile: (206) 689-2822
                     Case 2:18-cv-00466-RSL Document 39 Filed 03/08/19 Page 3 of 3




       1                                    CERTIFICATE OF SERVICE

       2           I certify that on March 8, 2019, I electronically filed the foregoing document with the

       3   Clerk of the Court using the CM / ECF System which will send notification of such filing to the

       4   following:

       5
            Attorney for Plaintiff:
       6                                                           U.S. Mail Postage Prepaid
                                                                   ECF
       7    Favian Valencia, WSBA #43802                           Email: sunlightlawpllc@gmail.com
            Sunlight Law, PLLC                                            favian@sunlightlaw.com
       8    402 E. Yakima Avenue, Suite 730
            Yakima, WA 98901
       9    Tel: (800) 307-1261
     10
                                                          /s/ Lynn Van Eyck
     11
                                                          Lynn Van Eyck, Legal Assistant
     12                                                   Email: lvaneyck@grsm.com

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
                                                                              GORDON REES SCULLY
                   REPLY IN SUPPORT OF DEFENDANTS’ MOTION                     MANSUKHANI, LLP
                   FOR PROTECTIVE ORDER RELATING TO RULE                      701 5th Avenue, Suite 2100
                   30(B)(6) DEPOSITION OF DEFENDANT CBS RADIO                 Seattle, WA 98104
1164472/43753010v.1
                   STATIONS, INC. – 3                                         Telephone: (206) 695-5115
                   Cause No. 2:18-cv-00466-RSL                                Facsimile: (206) 689-2822
